Citation Nr: 0605575	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a right hand 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.

The veteran's claim was previously before the Board and 
remanded in September 2003 for further development.  As such 
development has been undertaken, with the exception of that 
directed by the REMAND portion below, the veteran's claims 
are properly before the Board at this time.

The issues of entitlement to service connection for a right 
hand disorder and entitlement to service connection for a 
right elbow disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the veteran, 
the competent and probative medical evidence of record 
reflects that the veteran currently has a right wrist 
disorder that is causally related to service.



CONCLUSION OF LAW

A right wrist disorder was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Given the fully favorable decision, discussed below, the 
Board finds that any defect with respect to the notice 
afforded the veteran constitutes harmless error.


II.  Analysis

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disability 
shown after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A review of the veteran's claims file indicates that he 
served on active duty in the Army from July 1956 to July 
1958.  The veteran's service medical records and record of 
separation (DD Form 214) are not associated with the claims 
file.  The National Personnel Records Center (NPRC) indicated 
that this paperwork was destroyed in a fire at its facility 
in 1973.  Additionally, the veteran has stated that he 
initiated a claim for service connection for his right wrist 
in 1971.  He indicated that at that time, he was awarded 
service connection and assigned a noncompensable disability 
evaluation.  However, the current claims file only dates to 
1991.  It was indicated in the file that it had to be rebuilt 
because the Los Angeles RO, with whom the veteran first filed 
his claim, lost it.  There was no record of the veteran 
having been awarded service connection in 1971.  Nor was the 
veteran able to produce evidence that he had either filed a 
claim at that time or had been awarded service connection.

In a situation such as this one, where service medical 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

The evidence of record, which only dates back to August 1991, 
shows the veteran had multiple diagnoses for and surgeries on 
his right wrist.

In an October 1991 private treatment record, the veteran 
indicated, first, that his disorder began fifteen years ago 
and then stated that it began thirty years ago.  He then 
indicated that he incurred a right wrist fracture at age 
eighteen.

In a February 1992 private treatment record, the veteran 
indicated he had problems with his bilateral hands since 
1981.  He had right carpal tunnel surgery in 1974.  He 
reported injuring his right wrist in 1990 or 1991.

Private medical records dated from October 1998 to May 2000 
show that in August 1999, the veteran reported having 
difficulty with his right hand and wrist since September 
1998, when he was involved in a motor vehicle accident and 
sustained an injury.  A January 2000 record shows the veteran 
reported a forty-year history of a right hand and wrist 
disorder.

With regard to the report in-service injury, the veteran 
testified in July 1999 before an RO hearing officer that he 
fell into a hole while playing baseball and sustained an 
injury to his right wrist and hand.  He was hospitalized and 
wore a cast for one year.  Additional testimony dated in 
April 2003 before the undersigned shows the veteran indicated 
that he broke his wrist in four places in service.

Finally, as directed by the Board's September 2003 remand, 
the veteran was afforded VA orthopedic examinations in August 
2004 and September 2005.  The veteran told the August 2004 
examiner about his injury in service and subsequent treatment 
and surgeries.  The examiner indicated that many of the 
veteran's problems suggested he had rheumatoid arthritis.  
Currently, the veteran complained of pain in his hand, wrist, 
elbow, and shoulder.  The diagnoses were chronic muscle 
wasting of the right hand secondary to nerve damage involving 
median and ulnar nerves, loss of function of the right hand 
due to multiple fusions resulting from previous trauma, 
chronic reflex sympathetic dystrophy by history, and possible 
radiculopathy of the C6-C7 nerve roots.  After a review of 
the claims file and the history provided by the veteran, the 
physical examination led the examiner to conclude that it was 
at least as likely as not that the veteran's right wrist 
disorder was related to and consistent with the service 
related injury that the veteran described as occurring in 
1957.

The September 2005 VA examination shows the veteran again 
complained of pain in his right hand and wrist, and described 
how he injured his wrist in service.  The examiner noted that 
the veteran's claims file appeared to have begun in 1991.  
There were no records dating back to 1957.  However, there 
were numerous references to treatment and surgery for the 
right wrist.  The diagnoses, after thorough examination, were 
ankylosis of the right wrist due to numerous previous 
surgical procedures and chronic muscle wasting of the right 
hand secondary to nerve damage involving median and ulnar 
nerves.

In his discussion, the examiner noted that the veteran 
reported an injury to the right wrist in 1957.  This history 
was also documented in the claims file.  There was, however, 
no documentation of the injury itself in the claims file.  
The examiner opined that the veteran's right wrist problem 
was the result of a hyperextension injury of the right wrist, 
which, as described by the veteran, occurred in 1957.  The 
veteran's indication that he wore a cast for one year 
justified describing it as a chronic situation.  The medical 
definition of a chronic situation was one that persisted for 
at least six months.  Therefore, it was also a high 
probability that it was a very serious wrist injury with a 
high probability of degenerative change.

Because the veteran's service medical records were apparently 
destroyed in a fire at the NPRC in 1973, and because his 
claims file was lost by the RO, necessitating rebuilding it 
in 1991, there is no medical evidence documenting the 
veteran's reported right wrist injury in service.  Therefore, 
the Board and the VA examiner had to rely on the veteran's 
statements regarding his injury in service and the subsequent 
medical evidence that referenced this injury.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1).  In this case, the veteran is competent to 
describe what injury he encountered during service and 
whether, and for how long, he wore a cast.  As noted above, 
the Board at this point must rely on those recollections, 
given that contemporaneous records were lost as a result of 
no fault of the veteran.  Cf.  Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect the competency to testify." 
(citations omitted). 

First, some of the medical records regarding the veteran's 
right hand and wrist refer to an old injury.  There is some 
discrepancy in the record - for example, the veteran reported 
in October 1991 that he had a right wrist disorder for thirty 
years, dating his injury to approximately 1961.  He then 
stated that he fractured it at age eighteen, which, given 
that the VA examination indicates the veteran was born in 
1939, dates his injury to 1957.  Finally, a January 2000 
record dates the veteran's injury back forty years.  While 
there is some mathematical inconsistency with regard to when 
the veteran's injury first occurred, the Board finds that 
there is enough competent evidence, particularly in the 
absence of any service medical records, to find that the 
veteran incurred an injury in service in 1957.  Id.  

In addition, the veteran has provided certain details 
regarding his injury in service.  While the veteran, as a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the etiology of a 
disorder, see Espiritu v. Derwinski, 2 Vet. App. at 494 
(1992), he is competent to describe symptoms he experienced.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005), citing 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge).  Specifically, and 
particularly in the absence of any medical documentation of 
the veteran's injury in service, the Board and the VA 
examiner must rely on his description of the event and the 
subsequent treatment.  The Board is cognizant of the fact 
that, in cases such as this, where the veteran's service 
medical or other government records are unavailable, there 
exists a heightened duty to provide reasons and bases for all 
findings and conclusions, and to carefully consider the 
benefit of the doubt.  See Milostan v. Brown, 4 Vet. App. 250 
(1993).  Based on the veteran's competent statements, the VA 
examiner twice opined that his current right wrist disorder 
was at least as likely as not related to and consistent with 
his described injury and treatment in service.  The examiner 
twice concluded that the inservice injury more than likely 
resulted in residual disability; rationale was provided.  
There is no medical opinion stating otherwise.  The Board may 
consider only independent medical evidence to support the 
findings, and must cite to competent evidence of record to 
support its conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Given all the evidence listed above, and resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that service connection is warranted for a right wrist 
disorder.


ORDER

Service connection for a right wrist disorder is granted.


REMAND

In the September 2003 remand, the Board indicated that the 
record reflected that the veteran filed a disagreement with 
regard to the June 2002 rating decision denying service 
connection for right hand and right elbow disorders.  The 
Board indicated at that time that when there has been an RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The Board instructed that as 
is the case here, if a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a 
statement of the case as to that claim.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, a review of the file 
shows that a statement of the case as to these two issues was 
never provided.  The Board is obligated by law to ensure that 
the RO complies with its directives.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, an additional remand is 
necessary to cure this procedural deficit.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative addressing 
the issues of service connection for a 
right hand disorder and a right elbow 
disorder.  The veteran should also be 
advised that to perfect his appeal 
regarding service connection for right 
hand and right elbow disorders, he must 
submit a timely substantive appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


